DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments

4.	Applicant’s arguments, see page 7, lines 4-7, filed 21 June 2022, with respect to the 35 USC 112(b) rejection of claim 3 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 3 has been withdrawn in view of the amendment to the claim. 

5.	Applicant’s arguments, see page 7, line 8 to page 8, line 20, filed 21 June 2022, with respect to the rejections of claims 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Liu et al. (US 2019/0176080 A1), Kemmer et al. (US 2015/0076732 A1), and Rapp et al. (US 2020/0039868 A1) references.
 
Claim Rejections - 35 USC § 103

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0034695 A1) in view of Dutra e Mello et al. (US 2018/0361312 A1) and Liu et al. (US 2019/0176080 A1).

	With regard to claims 1 and 7, Smith et al. discloses a porous liquid comprising a high surface area solid (122) and a liquid film (126) coating the surface of the high surface area solid, wherein a surface area of the solid is inherently greater than 0.001 m2/g (due to the shape and spacing of posts 124), and wherein the high surface area solid includes a hydrophobic polymeric material (see paragraph [0052]) at Figs. 1C and 16, the abstract and paragraphs [0049]-[0056].
	Smith et al. teaches the liquid film being provided to impart the solid with non-wetting properties at the abstract. As such, the reference is seen as inherently disclosing the liquid film covering at least 30% of the surface area of the solid.  However, even if such is not the case, one of ordinary skill in the art would have recognized that at least 30% of the surface area of the solid could be covered by the liquid film to provide uniform and complete non-wetting properties to the solid.
Smith et al. does not mention the surface area to volume ratio or the hydrophobic polymeric material being polyethylene.
Dutra e Mello et al. discloses providing a gas liquid contactor with a surface area to volume ratio of at least 150 m-1 or 200-6000 m-1 to provide a high surface area per unit volume at the abstract and paragraph [0052].
It would have been obvious to one of ordinary skill in the art to incorporate the surface area to volume ratio of Dutra e Mello et al. into the system of Smith et al. to provide a high surface area per unit volume, as suggested by Dutra e Mello et al. at paragraph [0052].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Liu et al. discloses that hydrophobic polyethylene can be used to form a solid for carrying a liquid film coating at paragraph [0047].
It would have been obvious to one of ordinary skill in the art to incorporate the polyethylene of Liu et al. into the solid of Smith et al. in that such is a hydrophobic polymer known in the art to be suitable for forming a liquid support. See MPEP 2144.07. Furthermore, one of ordinary skill in the art would recognize that polyethylene could be selected over other hydrophobic polymers (such as PTFE and other fluoropolymers) due to its lower cost to reduce manufacturing expense. Additionally, a composite solid comprising a polyethylene base layer and a PTFE surface layer would be seen as reading on claim 1 since it includes polyethylene.

	With regard to claim 2, Smith et al. discloses the high surface area solid including a rough surface and/or a textured surface (see paragraph [0053]) at Fig. 1C and paragraph [0053].

With regard to claim 3, Smith discloses the high surface area solid comprising a matrix of solid features (posts 124) spaced sufficiently close to stably contain a liquid therebetween such that the solid features (124) have an average dimension or average spacing of less than 100 µm, less than 10 µm, less than 10 µm, 1 nm to 1 µm or 1-100 µm at paragraphs [0053] and [0056]-[0057].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 5, Smith et al. as modified by Liu et al. discloses the high surface area solid being made from a material (polyethylene) that is not reactive with the liquid film. See Liu et al. at paragraph [0047].

	With regard to claim 6, Smith et al. further discloses a working fluid (128) forming a liquid-fluid interface with the liquid film (126) at Figs. 1C and 16.

With regard to claim 8, Smith et al. does not mention the performance index.
However, Smith et al. as modified by Dutra e Mello and Liu et al. discloses the recited apparatus.
Accordingly, the modified apparatus is seen as inherently exhibiting the recited performance index since it is the same apparatus as instantly claimed. See MPEP 2112.01(1).


8.	Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Dutra e Mello et al. (US 2018/0361312 A1), and further in view of either Kemmer et al. (US 2015/0076732 A1) or Rapp et al. (US 2020/0039868 A1).

With regard to claims 1, 2, 7 and 10, Lynch et al. discloses a porous liquid comprising a high surface area solid (metal lattice 15) and a liquid film (the amine sorbent 14 or 16) coating the surface of the high surface area solid, wherein the high surface area solid having a rough surface or a textured surface (see Figs. 18A-18F and paragraph [0063]), wherein the surface area of the solid is greater than 0.001 m2/g (due to rough or textured surface), and wherein the high surface area solid is formed from a material that is compatible with additive manufacturing (see paragraph [0052]) at Figs. 1-20, the abstract and paragraphs [0052]-[0055].
Lynch et al. does not mention the surface area to volume ratio or the material being one of the recited materials.
Dutra e Mello et al. discloses providing a gas liquid contactor with a surface area to volume ratio of at least 150 m-1 or 200-6000 m-1 to provide a high surface area per unit volume at the abstract and paragraph [0052].
It would have been obvious to one of ordinary skill in the art to incorporate the surface area to volume ratio of Dutra e Mello et al. into the system of Lynch et al. to provide a high surface area per unit volume, as suggested by Dutra e Mello et al. at paragraph [0052].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Kemmer et al. teaches that polyethylene can be used to form a structure by additive manufacturing at the abstract and paragraph [0065]. Rapp et al. teaches that quartz can be used to form a structure by additive manufacturing at the abstract and paragraphs [0002], [0015]-[0116, [0035], and [0044].
It would have been obvious to one of ordinary skill in the art to incorporate the polyethylene of Kemmer et al. or the quartz of Rapp et al. into the solid of Smith et al. in that such are materials known in the art to be suitable for forming a structure by additive manufacturing. See MPEP 2144.07. Furthermore, one of ordinary skill in the art would recognize that polyethylene could be selected due to its relatively low cost to reduce manufacturing expense. 

With regard to claim 5, Lynch et al. as modified by Kemmer et al. or Rapp et al. discloses the high surface area solid being made of a material (e.g. polyethylene or quartz) that is not reactive with the liquid film. See Kemmer et al. at paragraph [0065] and Rapp et al. at paragraphs [0002], [0015]-[0016], [0035] and [0044].

With regard to claims 6 and 9, Lynch et al. discloses further discloses working a fluid (air) forming a liquid-fluid interface with the liquid film, wherein the liquid film facilitates mass transfer of at least one substance (carbon dioxide) across the liquid-film interface at Fig. 1 and paragraph [0053].

With regard to claim 8, Lynch et al. does not mention the performance index.
However, Lynch et al. as modified by Dutra e Mello discloses the recited apparatus.
Accordingly, the modified apparatus is seen as inherently exhibiting the recited performance index since it is the same apparatus as instantly claimed. See MPEP 2112.01(1).

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 4, 2022